      Case: 1:21-cv-00352-SJD Doc #: 1 Filed: 05/25/21 Page: 1 of 3 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO

                                                       )
MARTIN J. WALSH,                                       )
Secretary of Labor,                                    )
United States Department of Labor,                     )
                                                       )
                               Plaintiff,              )
                                                       )
               v.                                      )      Civil action no.1:21-cv-352
                                                       )
                                                       )     Judge
HERITAGE CHILD LEARNING                                )
CENTER, LLC                                            )
                                                       )
                               Defendant.              )
                                                       )




                                            COMPLAINT

       Plaintiff Martin J. Walsh, Secretary of Labor, United States Department of Labor

(“Plaintiff”), brings this action to enjoin Defendant Heritage Child Learning Center, LLC,

(“Defendant”), from violating provisions of Sections 11 and 15 of the Fair Labor Standards Act

of 1938, as amended (29 U.S.C. § 201, et seq.), hereinafter referred to as “the Act.”


       Jurisdiction of this action is conferred upon the Court by Section 17 of the Act, 29 U.S.C.

§217, and by 28 U.S.C. §§ 1331 and 1345.


       1.      Defendant Heritage Child Learning Center, Inc. (hereinafter “Heritage”), is, and

at all times hereinafter referenced was, incorporated in Ohio as a corporation with a principal

place of business at 626 Northland Blvd, Cincinnati, Ohio 45240, which is within the venue and

jurisdiction of this Court. Heritage provides child care services.

       2.      Defendant is and, at all times hereinafter mentioned, was engaged in related
      Case: 1:21-cv-00352-SJD Doc #: 1 Filed: 05/25/21 Page: 2 of 3 PAGEID #: 2




activities performed through unified operation or common control for a common business

purpose, and is and at all times hereinafter mentioned was an enterprise within the meaning of

Section 3(r) of the Act.

       3.      Defendant is, and at all times hereinafter mentioned was, engaged in the operation

of a daycare/pre-school center and is, and at all times hereinafter mentioned was, an enterprise

engaged in commerce within the meaning of Section 3(s) of the Act.

       4.      During the period from October 1, 2019 through October 14, 2020 (“the

investigative period”), Defendant did not keep accurate records of their employees’ hours

worked each work day and total hours worked each workweek.

       5.      Defendant violated the provisions of Sections 11(c) and 15(a)(5) of the Act in that

Defendant failed to make, keep, and preserve adequate and accurate records of their employees,

as prescribed by the regulations issued and found at 29 C.F.R. Part 516. For example, Defendant

failed to make, keep, and preserve adequate and accurate records of their employees’ hours

worked each work day and total hours worked each workweek.

       6.      During the investigative period, Defendant continually violated the provisions of

the Act as alleged above. A judgment permanently enjoining and restraining the violations herein

alleged is specifically authorized by Section 17 of the Act, 29 U.S.C. § 217.

       WHEREFORE, cause having been shown, the Secretary prays for judgment against

Defendant providing the following relief:

               For an injunction issued pursuant to Section 17 of the Act permanently enjoining

and restraining Defendant, their officers, agents, servants, employees, and those persons in active

concert or participation with Defendant who receive actual notice of any such judgment, from

violating the provisions of Sections 11(c) and 15(a)(5) of the Act; and




                                                2
     Case: 1:21-cv-00352-SJD Doc #: 1 Filed: 05/25/21 Page: 3 of 3 PAGEID #: 3




       FURTHER, Plaintiff prays that this Honorable Court award costs in his favor, and an

order granting such other and further relief as may be necessary and appropriate.


                                                    Respectfully submitted,

                                                    Elena S. Goldstein
                                                    Acting Solicitor of Labor

                                                    Christine Z. Heri
                                                    Regional Solicitor

                                                    Leah A. Williams
                                                    Associate Regional Solicitor

                                                    /s/ Maureen M. Cafferkey
                                                    Maureen M. Cafferkey
                                                    Counsel for Wage & Hour and Civil Rights
                                                    Office of the Solicitor
                                                    U.S. Department of Labor
                                                    1240 East 9th Street, Room 881
                                                    Cleveland, Ohio 44199
                                                    Phone: (216) 522-3872
                                                    Email: cafferkey.maureen@dol.gov

                                                    Attorneys for Plaintiff
Date: May 25, 2021




                                                3
